Citation Nr: 1016147	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include tilted pelvis with spina bifida and scoliosis of 
the lumbar and dorsal spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a 3/4 inch shortening 
of the left leg due to a crush injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which denied the Veteran's requests to 
reopen his claims for service connection for a lumbar and 
dorsal spine condition and a shortened left leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington DC.  The Veteran will be advised if 
further action is required on his part.


RAMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claims, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran reported in a September 2005 VA treatment note 
that he had been receiving "disability" for the past 12 
years due to the condition of his back and legs.  He also 
indicated in his August 2004 claim that he was in receipt of 
Social Security Administration (SSA) benefits.  Records 
received from SSA in conjunction with a claim for pension 
benefits shows that he has been in receipt of disability 
benefits since March 1983 for a disability that began in 
September 1980.

These records are relevant to the Veteran's claims, which 
were previously denied because of findings that they had pre-
existed service and not been aggravated.  VA has a duty to 
seek these records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, this case is REMANDED for the 
following:

1.  Take the necessary steps to obtain 
records from SSA pertaining to the 
Veteran's claim for disability benefits, 
including any decisions and the record 
relied upon in making those decisions.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




